PER CURIAM
ORDER.
For reasons to be stated in an opinion later to be filed, it is this 30th day of September, 2002,
ORDERED, by the Court of Appeals of Maryland, that the order of the Circuit Court for Baltimore City denying the motion for a preliminary injunction be, and it is hereby, reversed, and the motion for a preliminary injunction filed by the appellants in the Circuit Court for Baltimore City be, and it is hereby, granted, and Question Q (Bill 02.0654) shall be removed from the ballot for the November 5, 2002 elections. Costs to be paid by the appellees. The mandate shall issue forthwith.